                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


THOMAS SANDUSKY,
             Plaintiff,                                Case No. 17-11784
v.                                                     Honorable Nancy G. Edmunds
SERGEANT JEFFREY O’KEEFE, et al.,

             Defendants.
________________________________________/
OPINION AND ORDER DENYING IN PART AND GRANTING IN PART DEFENDANT
    OFFICERS’ MOTION FOR SUMMARY JUDGMENT [102] AND GRANTING
    DEFENDANT DR. ALBERS’ MOTION FOR SUMMARY JUDGMENT [104]

      This case arises from the death of Hal Sandusky (“Sandusky”), who was a

detainee at the Detroit Police Department’s (“DPD”) Second Precinct jail when he died

on June 28, 2013. The personal representative of Sandusky’s estate, Plaintiff Thomas

Sandusky (Sandusky’s son), filed two federal lawsuits that were later consolidated by

this Court. Since being consolidated, the parties have stipulated to dismissing a

number of defendants. The defendants who currently remain are ten DPD police

officers, Defendants Jeffrey O’Keefe, Brian Ross, Kevin Zarosly, William O’Brien,

Yasmin Cooper (Robinson), Shunta Small, Colette Burks-Weathers, David Dittberner,

Eric Ewing, and William Trzos (“Defendant Officers”),1 as well as the emergency room

physician who treated Sandusky prior to his detention, Dr. Sarah Albers. Plaintiff brings

deliberate indifference claims against all Defendants, gross negligence claims against


      1
        Sergeant David Newkirk also remains a defendant in this case. Upon Plaintiff’s
request, a Clerk’s entry of default was entered against him on April 30, 2018. Counsel
for Defendant Officers has informed the Court that he is deceased, and that he is not
being represented by the City of Detroit. He is not a party to the motions before the
Court.
                                            1
Defendant Officers, and supervisory liability claims against Defendant Officers O’Keefe

and Trzos. The matter is now before the Court on two motions for summary judgment

filed by the defendants—the first filed by Defendant Officers (Dkt. 102) and the second

filed by Defendant Dr. Albers (Dkt. 104).2 Plaintiff filed a response to both motions,

(dkts. 107, 109), and Defendants filed reply briefs, (dkts. 112, 113.) For the reasons

stated below, the Court DENIES Defendant Officers’ motion with regard to Defendant

Officers Burks-Weathers, Ewing, Cooper (Robinson), Small, and O’Brien and GRANTS

it with regard to Defendant Officers O’Keefe, Ross, Zarosly, Dittberner, and Trzos. The

Court also GRANTS Defendant Dr. Albers’ motion.

I.     Background

       Hal Sandusky was thirty-five years old when he was arrested on June 25, 2013,

following a domestic altercation. Hal Sandusky cut his arm and head on a broken

window during the altercation. Defendant Officers Ross and Zarosly were dispatched to

the location when one of the witnesses called 911. (Dkt. 102-1.) They observed

lacerations and blood on Sandusky’s arm and head and took him to the Detroit

Receiving Hospital (“DRH”) for treatment.

       Plaintiff was treated in the emergency room by Defendant Dr. Albers, who

observed two lacerations to the anterior surface of Sandusky’s right elbow. (Dkt. 104-2,

PgID 1697.) It is undisputed that Dr. Albers examined Sandusky, obtained an x-ray,

irrigated and cleaned Sandusky’s wounds, sutured the lacerations on his arm, and




       2
       There were two additional police officers, Defendants Gregory McWhorter and
Donald Morgan, who were a part of this case at the time the motion for summary
judgment was filed but have since been dismissed by stipulation of the parties.
                                             2
dressed the wounds. (See id. at PgID 1698-99.) There is a dispute, however, over the

order of these events.

       Dr. Albers testified that after she examined Sandusky and before she sutured his

wounds, she obtained a x-ray to rule out the presence of a foreign body in the wounds.

(Dkt. 104-11, PgID 1855.) She then reviewed the x-ray, which showed no fracture or

dislocation but a “tiny hyperdensity” in the deep area of one of the lacerations, which

she indicated could be a tiny foreign body. (Id. at PgID 1856.) She thoroughly irrigated

each laceration with saline and probed the wounds in an attempt to locate and remove

the possible foreign body, but she did not see any foreign body. (Id. at PgID 1858.)

She then placed five sutures over each laceration and washed and dressed the

wounds. (Id.; see also dkt. 104-2, PgID 1699.)

       Plaintiff, however, points to Dr. Albers’ report, which appears to indicate that she

reviewed the x-ray after suturing and dressing the wounds. (See dkt. 104-2, PgID 1698-

99.) Plaintiff’s emergency medicine expert opines that under the applicable standard of

care, Dr. Albers should have removed the foreign body after imaging revealed its

presence, ordered and prescribed antibiotics, and arranged for follow-up evaluation of

the patient the following day. (See dkt. 107-5.) Dr. Albers testified that she does not

prescribe antibiotics unless she thinks the benefits of the medication outweigh the risks,

such as when there is an animal bite or a very dirty wound. (Dkt. 104-11, PgID 1849,

1863.) Ultimately, Dr. Albers discharged Sandusky back into the custody of DPD after

providing the following instructions both verbally and in writing: follow-up for removal of

sutures; return to the ER if not getting better or feeling worse; wash and dry the wound

with warm water and soap after twenty-four hours; and call a physician if there is



                                             3
redness, pain, swelling, pus, or if the stitches come out, or if there are any new or

bothersome symptoms. (Id. at PgID 1862-63; see also dkt. 104-2, PgID 1700.)

       Officers Ross and Zarosly transported Sandusky to the DPD second precinct jail

that evening. They escorted Sandusky into the processing area. They were

responsible for handing over his paperwork, including Dr. Albers’ discharge instructions

to Defendant Officers O’Keefe and Dittberner, although there is a dispute as to whether

they did so. Sergeant O’Keefe was the on-duty cellblock supervisor and Officer

Dittberner was the intake prison detention officer. Officer Dittberner completed the

detainee intake form. (See dkt. 109-7.) On the form, he indicated that Sandusky was in

need of medical attention, but he did not complete a separate medical care referral

form.3 Sandusky was booked and admitted to the cellblock at approximately 9:30 pm.

He remained there over the next 48 hours.

       There is evidence Sandusky’s health deteriorated during his time at the prison.

And on the night of June 27, 2013, at approximately 10:30 pm, Sergeant Newkirk was

informed that Sandusky was in need of medical attention by inmate McKinney, who

heard Sandusky gagging, vomiting, and choking. (Dkt. 109-9, PgID 2200.) Newkirk

replied, “he’s okay, he’s going through withdrawals,” and walked away. At around 11:00

pm, McKinney once again called for help. Five minutes later, several officers

responded, including Officers Newkirk, O’Brien, and Small, and found Sandusky

unresponsive in his cell. DPD officers administered CPR. EMS eventually arrived and

transported Sandusky to Sinai-Grace Hospital where his arm was observed to show



       3
        DPD was not set up to provide any medical care on site. Thus, if an inmate’s
discharge instructions mandated that a wound be washed or a bandage changed, the
inmate would be transferred to the hospital.
                                             4
infection with sloughing of the skin and mottling. (Dkt. 102-6.) A blood culture was

positive for streptococcus bacteria. His platelet count was within normal limits.

Sandusky was pronounced dead on June 28, 2013 at 12:56 a.m.

       On June 29, 2013, Dr. Gupta, an Assistant Wayne County Medical Examiner,

performed an autopsy and concluded that Sandusky died of septic shock due to

infection of his lacerations. (Dkt. 102-7.) Plaintiff’s expert, Dr. Landers, agrees with this

conclusion, and has opined that Sandusky was symptomatic and visibly ill during the 24

hours prior to the time he was found unresponsive in his cell. (Dkt. 109-22.) Those

symptoms would have included vomiting, gagging, wound draining and bleeding,

sweating, shortness of breath, diarrhea, and confusion. (Id. at PgID 2366-67.)

Defendant Officers’ expert, Dr. Chiodo, on the other hand, has opined that Sandusky

died of cardiac arrest caused by an enlarged heart and defective left ventricle. (Dkt.

102-8.) Defendant Officers also state that Oakland County Medical Examiner, Dr.

Dragovic, agrees that Sandusky did not die of sepsis and will opine that Sandusky died

of cardiac arrest due to a fast-acting flesh-eating bacteria, Neocrotizing Fascitis.4

       The Defendant Officers who remain in this case are the officers who were

responsible for transferring Sandusky to and booking him in the prison, Officers Ross,

Zarosly, and Dittberner, along with the following officers who were responsible for

monitoring Sandusky and the other detainees in his cellblock during the time periods set

forth below:

       June 26, 2013
       Sergeant O’Keefe                    4 pm – 12 am
       Officer Cooper (Robinson)           7 pm – 7 am



       4
           Defendant Officers have not provided a report or affidavit from Dr. Dragovic.
                                              5
       June 27, 2013
       Lieutenant Trzos                    12 am – 8 am

       Sergeant Newkirk                    8 am – 4 pm
       Officer Burks-Weathers              7 am – 7 pm
       Officer Ewing                       7 am – 7 pm

       Sergeant Newkirk                    4 pm – 12 am
       Officer Cooper (Robinson)           7 pm – 7 am
       Officer Small                       7 pm – 7 am
       Officer O’Brien                     7 pm – 7 am

All officers were responsible for making sure the detainees were safe. (Dkt. 109-26,

PgID 2420.) Prison detention officers were responsible for conducting a visual

inspection of all the cells every thirty minutes and the supervising officer was

responsible for doing so every two hours. (Dkt. 109-29, PgID 2466-67.)

II.    Legal Standard

       It is well established that summary judgment under Federal Rule of Civil

Procedure 56 is proper when “‘the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.’” United

States S.E.C. v. Sierra Brokerage Servs., Inc., 712 F.3d 321, 326-27 (6th Cir. 2013)

(quoting Fed. R. Civ. P. 56(a)). When reviewing the record, “‘the court must view the

evidence in the light most favorable to the non-moving party and draw all reasonable

inferences in its favor.’” Id. at 327 (quoting Tysinger v. Police Dep’t of Zanesville, 463

F.3d 569, 572 (6th Cir. 2006)). Furthermore, the “‘substantive law will identify which

facts are material,’ and ‘summary judgment will not lie if the dispute about a material

fact is genuine, that is, if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.’” Id. at 327 (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)). When considering the material facts on the record, a court



                                              6
must bear in mind that “[t]he mere existence of a scintilla of evidence in support of the

plaintiff's position will be insufficient; there must be evidence on which the jury could

reasonably find for the plaintiff.” Anderson, 477 U.S. at 252.

III.   Analysis

       A.      Defendant Officers

               1. Section 1983 Claims

       Defendants Officers argue that they are entitled to qualified immunity on

Plaintiff’s § 1983 claims. Plaintiff responds that there are genuine issues of material

facts that preclude summary judgment.

       Government officials are entitled to qualified immunity where their actions do not

“violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Green v. Reeves, 80 F.3d 1101, 1104 (6th Cir. 1996)

(citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). A government official will not be

immune if, on an objective basis, it is obvious that no reasonably competent officer

would have concluded that the action at issue was lawful; but if the officer of reasonable

competence could disagree on this issue, immunity should be recognized. Malley v.

Briggs, 475 U.S. 335, 341 (1986). Qualified immunity is an initial threshold question the

court is required to rule on early in the proceeding so that the costs and expenses of

trial are avoided where the defense is dispositive. Saucier v. Katz, 533 U.S. 194, 201

(2001). Qualified immunity is “an entitlement not to stand trial or face the other burdens

of litigation.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). The privilege is “an

immunity from suit rather than a mere defense to liability; and like an absolute immunity,

it is effectively lost if a case is erroneously permitted to go to trial.” Id.



                                                7
       The first inquiry to determine qualified immunity is whether, taken in the light

most favorable to the party asserting the injury, the facts alleged show the official’s

conduct violated a constitutional right. Siegert v. Giley, 500 U.S. 226, 232 (1991). If no

constitutional right would have been violated, there is no necessity for further inquiries

concerning qualified immunity. Saucier, 533 U.S. at 201. If a violation could be made

out, the next step is to determine whether the right was clearly established in light of the

specific context of the case, not as a broad general proposition. Id. The “clearly

established” right allegedly violated by the officials cannot be considered at an abstract

level, but must be approached at a level of specificity: “The contours of the right must

be sufficiently clear that a reasonable official would understand that what he is doing

violates that right.” Anderson v. Creighton, 483 U.S. 635, 639 (1987).

“Reasonableness” is a question of law to be decided by the trial court.

       Pretrial detainees have a right under the Fourteenth Amendment’s due process

clause to adequate medical treatment similar to the right of prisoners under the Eighth

Amendment. Watkins v. City of Battle Creek, 273 F.3d 682, 685-86 (6th Cir. 2001). To

sustain a cause of action for failure to provide medical treatment, plaintiff must establish

that the defendants acted with “deliberate indifference to serious medical needs.” See

Farmer v. Brennan, 511 U.S. 825, 835 (1994). This analysis has two components.

“The objective component requires the existence of a ‘sufficiently serious’ medical

need.” Id. The subjective component requires “facts which, if true, would show that the

official being sued subjectively perceived facts from which to infer substantial risk to the

prisoner, and that [s]he then disregarded that risk.” Comstock v. McCrary, 273 F.3d

693, 703 (6th Cir. 2001) (citing Farmer, 511 U.S. at 837). “The subjective component



                                             8
must be addressed for each officer individually.” See Garretson v. City of Madison

Heights, 407 F.3d 789, 797 (6th Cir. 2005).

       While the parties’ medical experts differ on what exactly led to Sandusky’s death,

it is undisputed that Sandusky had a serious medical need, satisfying the objective

component of the analysis. Defendant Officers argue, however, that they were not

subjectively aware of facts from which to infer a substantial risk to Sandusky. They

argue that Plaintiff is attempting to shift the blame from the only officer who was notified

that Sandusky needed medical attention—Defendant Newkirk5—to the remaining

defendants in this case. As a general matter, Plaintiff argues that all Defendant Officers

were aware Sandusky had a serious medical need that required his transfer to the

hospital because 1) Dr. Albers’ discharge instructions required, in relevant part,

monitoring Sandusky’s wound, sending him to the ER if his symptoms worsened, and

washing his wound with warm soapy water and wrapping it with a new dressing after

twenty-four hours, and 2) the evidence shows that Sandusky was exhibiting symptoms

serious enough even a layperson would know he required medical attention.

       With regard to Plaintiff’s argument that it may be inferred that Defendant Officers

were aware of, and thus deliberately indifferent to, Sandusky’s serious medical needs

due to Dr. Albers’ discharge instructions, the Court notes that an officer knowing

Sandusky had a laceration and needed to return to the hospital for a new bandage does

not equate to knowing that Sandusky needed to be taken to the hospital immediately

due to his infected arm. And while Plaintiff cites to the case of Boretti v. Wiscomb, 930

F.2d 1150, 1154-55 (6th Cir. 1991), for the proposition that the failure to carry out a



       5
           As noted above, Defendant Newkirk is in default.
                                              9
physician’s discharge instructions may constitute deliberate indifference, in that case, a

prison nurse refused to treat the plaintiff’s wound for five days or to provide dressings or

pain medication despite several direct requests and after a sick call slip was sent to the

infirmary. Here, there is no evidence Sandusky requested any treatment for his

lacerations and was then denied that treatment. Thus, Dr. Albers’ discharge

instructions are an insufficient basis from which to infer that a particular officer had the

required culpable state of mind. See Pond v. Haas, 674 F. App’x 466, 471 (6th Cir.

2016) (dismissing a deliberate indifference claim against the prison official who was

responsible for the delay in scheduling a surgery for the plaintiff’s broken arm because

there was no evidence he was aware of the severity of the injury) (unpublished).

       With regard to Plaintiff’s second argument, however, a genuine issue of material

fact as to deliberate indifference can be based on a strong showing that a medical need

is “so obvious that even a lay person would easily recognize the necessity for a doctor’s

attention.” See Est. of Carter v. City of Detroit, 408 F.3d 305, 313 (6th Cir. 2005); see

also Shumate v. Cleveland, 483 F. App’x 112, 114 (6th Cir. 2012) (finding that plaintiff’s

deliberate indifference claim survived summary judgment, in part, because there were

“physical symptoms of distress”) (unpublished); Blackmore v. Kalamazoo Cty., 390 F.3d

890, 897-900 (6th Cir. 2004) (finding the evidence sufficient to support an inference that

the officers had a culpable state of mind when the plaintiff had “obvious manifestations

of pain and injury,” including complaints and vomiting).

       Here, Plaintiff’s expert has opined that Sandusky was symptomatic and visibly ill

during the 24-hour period prior to the time he was found unresponsive in his cell. (See

dkt. 109-22.) This is consistent with his opinion that Sandusky’s infected arm led to fatal



                                              10
septic shock. Defendant Officers dispute this and aver that, according to their expert,

the cause of death was a fast-acting flesh-eating bacteria, and thus the symptoms may

not have materialized until two hours prior to Sandusky’s death. The credibility of

competing expert witnesses is a matter for the jury, however, and cannot be decided on

summary judgment. Moreover, there is eyewitness testimony that supports Plaintiff’s

expert testimony. Defendant Officers dispute that there is such testimony. For

example, Defendant Officers assert that the inmate in the cellblock near Sandusky,

McKinney, did not notice Sandusky gagging, vomiting, and choking until June 27 at

10:30 p.m. However, the Court has reviewed the audio recording of McKinney’s

statement and does not agree with this characterization of his testimony. While the

officers questioning McKinney initially inquired about what he saw at 10:30 pm, the

officers later asked about how Sandusky looked when he was first placed in the cell.

(See dkt. 109-10.) McKinney indicated that Sandusky was vomiting each hour, which

woke him up because he was a light sleeper. It is not clear what timeframe McKinney

was referring to, but it may be inferred from the context of his statements that it was

prior to 10:30 pm. Also, McKinney testified that all along the officers were asking

Sandusky how he was doing and he had been responding that he was okay. McKinney

indicated that Sandusky’s voice was getting lower and sounded weaker as the time

went on. McKinney’s testimony is further supported by the testimony of Officer O’Brien,

who stated that when he arrived for his shift on the evening of June 27 at 7 pm, he was

informed by his supervisor, Sergeant Newkirk, that Sandusky may be taken to the

hospital. (Dkt. 109-19, PgID 2293.) He further testified that Sandusky did not look well.

(Id.) Thus, considering all of the evidence in the record and drawing all reasonable



                                            11
inferences in favor of Plaintiff, the Court finds that there is sufficient evidence

demonstrating that Sandusky was exhibiting symptoms so obvious even a layperson

would know he required immediate medical attention on the day he was found

unresponsive in his cell.6 The Court will now address whether each individual officer

“personally interacted” with Sandusky during this time period “so as to have knowledge

of [his] medical needs.” See Pond, 674 F. App’x at 471.

       Officers Ross and Zarosly responded to the scene of the incident after

Sandusky’s domestic altercation. They conveyed Sandusky to the DRH for treatment

and then took him to the prison. Officer Dittberner was the intake officer who processed

Sandusky when he arrived at the prison and filled out the detainee intake form. These

officers had no further contact with Sandusky. Plaintiff argues, however, that there is

evidence that Officers Ross and Zarosly may not have conveyed the discharge

instructions to the intake officers, as they testified they had done, and thus they knew

that Sandusky would not receive the medical care he required. Plaintiff also avers that

because Officer Dittberner should have filled out a detainee medical care referral form,

as the intake form states, but did not, he is responsible for the failure to take Sandusky

back to the hospital the next day to have his wounds cleaned and bandage changed.

As discussed above, the discharge instructions are not a sufficient basis from which to

infer that a particular officer knew of the severity of Sandusky’s medical needs. And any

alleged shortcomings on the part of the officers regarding the paperwork do not amount




       6
          While Plaintiff’s expert has opined that Sandusky’s symptoms began 24 hours
prior to the time he was found unresponsive, the Court finds that the record as a whole
suggests that Sandusky’s symptoms were not obvious until closer to the time he was
found unresponsive—during the afternoon and evening of June 27.
                                              12
to deliberate indifference. See Garretson, 407 F.3d at 797. Because Officers Ross,

Zarosly, and Dittberner did not personally interact with Sandusky during the time period

he was allegedly exhibiting symptoms, they are entitled to summary judgment.

       Sergeant O’Keefe was also working when Sandusky was booked in the prison.

He returned the next day and worked a shift on June 26. This was the time period

Plaintiff avers Sandusky should have been transported to the hospital consistent with

Dr. Albers’ discharge notes to have his wounds cleaned and a new dressing applied.

Officer Trzos worked the 12 am to 8 am shift the night before Sandusky died. As

discussed above, the discharge notes are not a sufficient basis from which to infer a

particular officer knew of the severity of Sandusky’s medical needs. Because Officers

O’Keefe and Trzos did not interact with Sandusky during the time period he was

allegedly exhibiting symptoms, they are entitled to summary judgment.7

       On June 27, 2013, Officers Burks-Weathers and Ewing worked in the cell block

where Sandusky was detained from 7 am to 7 pm. Officers O’Brien, Cooper

(Robinson), and Small worked that day from 7 pm to 7 am and were present when

Sandusky was found unresponsive in his cell at 10:30 pm. While some of the officers

recorded more cell checks than others during their shifts, there is testimony in the

record that each officer conducted his or her own checks every thirty minutes. (See dkt.

109-23, PgID 2373.) As noted above, Officer O’Brien was informed when he came in



       7
         Plaintiff also brought supervisory liability claims against Officers O’Keefe and
Trzos. Due to the Court’s conclusion that these officers did not interact with Sandusky
during the time period his symptoms were allegedly obvious and the lack of any
evidence they “encouraged or condoned” the alleged unconstitutional actions of the
officers who did interact with him during that time period, they are entitled to summary
judgment on these claims as well. See Bass v. Robinson, 167 F.3d 1041, 1048 (6th Cir.
1999).
                                            13
for his shift that Sandusky may be taken to the hospital. While he testified that it was

the responsibility of his supervisor, Sergeant Newkirk, to arrange for the transportation

to the hospital, because Officers Burks-Weathers, Ewing, Cooper (Robinson), Small

and O’Brien were present during the time Sandusky was allegedly exhibiting symptoms,

there is a genuine issue of material fact as to whether they were deliberately indifferent

to Sandusky’s serious medical needs. Because “a pretrial detainee’s right to medical

treatment for a serious medical need has been established since at least 1987,” Est. of

Carter, 408 F.3d at 313, these officers are not entitled to qualified immunity and

Plaintiff’s deliberate indifference claims against them survive summary judgment.

              2. Gross Negligence Claims

       Defendant Officers argue they are immune from the gross negligence claim

asserted against them by Plaintiff because they were governmental employees acting

within the scope of their employment. Michigan law sets forth that governmental

employees are immune from tort liability unless their conduct amounts to “gross

negligence that is the proximate cause of the injury or damage.” Mich. Comp. Laws §

691.1407(2). Gross negligence is defined as “conduct so reckless as to demonstrate a

substantial lack of concern for whether an injury results.” § 691.1407(8)(a).

       As the Court found above, there is a genuine issue of material fact as to whether

Defendant Officers Burks-Weathers, Ewing, Cooper (Robinson), Small, and O’Brien

were deliberately indifferent to Sandusky’s serious medical needs. Thus, these officers

are not entitled to the protection of the governmental immunity statute. See Garretson,

407 F.3d at 801. There is no evidence, however, that the remaining officers were aware

of Sandusky’s serious medical needs, and, thus, the Court finds them immune from



                                            14
Plaintiff’s gross negligence claim. See id. And while Defendant Officers argue that any

negligence on their part was not the proximate cause of Sandusky’s death, in light of the

expert testimony in the record that had Sandusky received medical attention several

hours prior to being found unresponsive he would have been more likely to survive, (see

dkt. 109-22, PgID 2367), there is a question of fact as to whether any negligence on the

part of the officers was “the one most immediate, efficient, and direct cause of [his]

injury.” See Ray v. Swager, 903 N.W.2d 366, 372 (Mich. 2017) (internal quotations and

citation omitted). Thus, Plaintiff’s gross negligence claims survive against the same

officers his deliberate indifference claims survive.

       B.     Defendant Dr. Albers

       Defendant Dr. Albers argues she was not acting under color of state law when

providing medical care to Sandusky and thus cannot be held liable under § 1983.

Alternatively, Dr. Albers argues that Plaintiff’s allegations do not rise to the level of a

deliberate indifference claim.

       To establish a claim under § 1983, Plaintiff must prove the deprivation of a right

secured by the Constitution or laws of the United States committed by a person acting

under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). In order for a private

party’s conduct to constitute action under color of state law, it “must be fairly attributable

to the state.” Collyer v. Darling, 98 F.3d 211, 232 (6th Cir. 1996) (citing Lugar v.

Edmondson Oil Co., 457 U.S. 922, 937 (1982)). To determine whether the conduct at

issue is fairly attributable to the state, the Sixth Circuit has recognized three tests: 1) the

public function test, 2) the state compulsion test, and 3) the symbiotic relationship or

nexus test. Id. at 232 (citing Wolotsky v. Huhn, 960 F.2d 1331, 1335 (6th Cir. 1992)).



                                              15
“The public function test ‘requires that the private entity exercise powers which are

traditionally exclusively reserved to the state.’” Id. at 232 (quoting Wolotsky, 960 F.2d at

1335). Under the state compulsion test, if the “‘state exercise[s] such coercive power or

provide[s] such significant encouragement, either overt or covert, . . . the choice of the

private actor is deemed to be that of the state.’” Id. “Finally, under the symbiotic

relationship test, ‘the action of a private party constitutes state action when there is a

sufficiently close nexus between the state and the challenged action of the regulated

entity so that the action of the latter may be fairly treated as that of the state itself.’” Id.

       In West, 487 U.S. at 54, the Supreme Court applied principles from the public-

function and nexus tests to hold that a private physician who had a long-term contract

with the state to provide medical services to inmates at a state prison hospital acted

under color of state law. The defendant physician in that case was paid $52,000

annually to operate two clinics each week at a prison hospital. Id. at 44. In addition, the

doctor was required to adhere to a manual governing prison healthcare in the state,

which described the provision of healthcare as a joint effort between correctional

administrators and healthcare providers achieved through “mutual trust and

cooperation.” Id. at 51. The court reasoned that “[c]ontracting out prison medical care

does not relieve the State of its constitutional duty to provide adequate medical

treatment to those in custody.” Id. at 56.

       Here, Dr. Albers did not contract with the state as did the physician in West. Nor

did she provide medical services at a state prison hospital. Many courts have been

reluctant to extend the holding of West to apply to cases in which a private physician

treats a prisoner or inmate off-site and not pursuant to a contract with the state. See



                                               16
Estate of Rice v. Corr. Med. Servs., No. 3:06-CV-697, 2009 U.S. Dist. LEXIS 52149, at

*50 (N.D. Ind. June 17, 2009). But see Conner v. Donnelly, 42 F.3d 220, 225-26 (4th

Cir. 1994).

       Plaintiff argues that the contractual relationship between Dr. Albers’ employer,

the Detroit Receiving Hospital, and Wayne County was sufficient to render Dr. Albers a

state actor. (See dkt. 107-7.) The DPD, however, was not a party to the agreement

and there is nothing in the record to suggest that Sandusky was taken to the hospital

pursuant to this agreement. Moreover, the agreement was regarding the compensation

owed to the hospital for any medical services provided to county inmates, not a contract

to provide medical services to those inmates. (See id.) Courts have drawn a distinction

between a private company that performs a public function, such as contracting with the

state to provide all medical care to prisoners, and a private hospital that receives some

public funding and treats a prisoner at the state’s request and expense. See, e.g., Ford

v. Kennerly, No. 1:16-cv-243, 2016 U.S. Dist. LEXIS 70335, at *27-28 (W.D. Mich. May

31, 2016) (finding the actions of the former and its employees fairly attributable to the

state but the actions of the latter and its employees not state action); see also Lefler v.

Unknown Party, No. 1:10-cv-800, 2010 U.S. Dist. LEXIS 97901, at *15-16 (W.D. Mich.

Sept. 17, 2010) (holding the fact that a private hospital received public funding and

treated the plaintiff at the state’s request and expense did not render it a state actor);

Ketola v. Clearwater, No. 1:08-cv-31, 2008 U.S. Dist. LEXIS 104205, at *8 (W.D. Mich.

Oct. 31, 2008) (holding the same). Also, the agreement did not indicate that the state

and Dr. Albers acknowledged they had a shared goal as in West. See Collyer, 98 F.3d

at 232-33 (finding that two doctors who contracted with the state to examine a state



                                             17
employee were not state actors “[g]iven the private status of both doctors, the absence

of a contract indicating the need for a collaborative effort between the doctors and the

state, and given the independence with which [they] completed their tasks”). In sum,

the Court finds that Dr. Albers was not acting under color of state law when she

provided Sandusky emergency medical treatment.

      And even if the Court were to find that Dr. Albers was a state actor, Plaintiff

cannot show there is a genuine dispute over whether Defendant Dr. Albers acted, or

failed to act, with “deliberate indifference to [Sandusky’s] serious medical needs.” See

Farmer v. Brennan, 511 U.S. 825, 835 (1994). A constitutional violation based on

deliberate indifference exists only if the medical treatment provided was “‘so woefully

inadequate as to amount to no treatment at all.’” Alspaugh v. McConnell, 643 F.3d 162,

169 (6th Cir. 2011) (quoting Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976)).

Thus, there is a distinction “‘between cases where the complaint alleges a complete

denial of medical care and those cases where the claim is that a prisoner received

inadequate medical treatment.’” Id.

      Plaintiff argues that Dr. Albers’ actions fell below the applicable standard of care,

under which she was required to remove the foreign body after imaging revealed its

presence, order and prescribe antibiotics, and arrange for follow-up evaluation of the

patient the following day, which she did not do. This, however, amounts to an allegation

of negligence. Deliberate indifference requires more than negligence; “[m]edical

malpractice does not become a constitutional violation merely because the victim is a

prisoner.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).




                                            18
       Plaintiff also appears to argue that Dr. Albers should have known that her failure

to remove any dirt that was in Sandusky’s arm and prescribe antibiotics would result in

a risk of infection. However, “it is relevant neither what prison officials ‘should have

known,’ nor whether their conduct comported with the medical standard of care. What

is relevant is what they actually knew.”8 Warren v. Prison Health Servs., 576 F. App’x

545, 560 (6th Cir. 2014) (unpublished) (quoting Farmer, 511 U.S. at 836)). Here, there

is no evidence that Dr. Albers knew there was a substantial risk of infection and then

disregarded that risk. In sum, “‘[w]here a prisoner has received some medical attention

and the dispute is over the adequacy of the treatment, federal courts are generally

reluctant to second guess medical judgments and to constitutionalize claims which

sound in state tort law.’” Jennings v. Al-Dabagh, 97 F. App’x 548, 550 (6th Cir. 2004)

(unpublished) (quoting Westlake, 537 F.2d at 860 n.5). Because the evidence

establishes that Sandusky received some medical attention from Defendant Dr. Albers,

the Court finds that any dispute over what else she should have done does not rise to

the level of a § 1983 claim. Thus, even if Dr. Albers was a state actor and her actions

fell below the applicable standard of care, as Plaintiff alleges, she is entitled to summary

judgment.




       8
         Plaintiff cites to the case of Weeks v. Chaboudy, 984 F.2d 185 (6th Cir. 1993),
in support of his assertion that the lack of actual knowledge is not a defense if the
defendant should have known that her actions would deprive a prisoner of his
constitutional rights. However, in that case, the issue was whether the defendant knew
that the prisoner, a paraplegic, was unable to clean himself or move about his cell
without a wheelchair. See id. at 187. Thus, the dispute over what the defendant knew
went towards the seriousness of the prisoner’s medical needs, rather than the
defendant’s indifference to those needs.

                                             19
IV.   Conclusion

      For the reasons set forth above, the Court hereby DENIES Defendant Officers’

motion for summary judgment with regard to Defendant Officers Burks-Weathers,

Ewing, Cooper (Robinson), Small, and O’Brien and GRANTS it with regard to

Defendant Officers O’Keefe, Ross, Zarosly, Dittberner, and Trzos. (Dkt. 102.) The

Court also GRANTS Defendant Dr. Albers’ motion for summary judgment. (Dkt. 104.)

      SO ORDERED.

                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

Dated: August 8, 2019


I hereby certify that a copy of the foregoing document was served upon counsel of record
on August 8, 2019, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                          20
